Citation Nr: 0923113	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) due to personal assault.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; L.D.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.  The issue before the 
Board today was remanded in June 2008 for further evidentiary 
and procedural development.  The Board finds that there was 
substantial compliance with its remand; thus, it may proceed 
with a decision at this time.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge in March 2008; a transcript of that hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise with 
respect to the issue of whether there is credible evidence of 
record indicating that the Veteran's alleged stressor, an in-
service personal assault, occurred.

2.  The Veteran has a diagnosis of PTSD due to an in-service 
personal assault that conforms to DSM-IV criteria.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted 
with respect to the veteran's claim of entitlement to service 
connection for PTSD, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the Veterans Claims Assistance Act (VCAA) of 2000 (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  Any required notice as to effective date or the 
rating to be assigned may be provided by the RO when it 
effectuates this decision.

Analysis

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008) (requiring that the diagnosis conform to the 
requirements of the DSM-IV); (2) a link, established by 
medical evidence, between a veteran's current symptoms and an 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  
If, as in this case, the claimant's stressor is not related 
to combat, then her testimony alone is not sufficient to 
establish the occurrence of that stressor, and her testimony 
must be corroborated by credible supporting evidence.  Cohen, 
10 Vet. App. at 142.  

The Veteran asserts that she is entitled to service 
connection for PTSD as a result of an in-service sexual 
assault that occurred around May 1987 while she was serving 
in Rota, Spain.  Specifically, the Veteran reports that she 
was on a security watch and was attacked and raped by an 
unknown man in uniform.  She testified in March 2008 that she 
did not report the incident to any military officials.  
Rather, she confided in her roommate (whose name she no 
longer remembers), shipmates (who did not believe her), and 
friends and family associated with her hometown church.  The 
Veteran has consistently stated that she did not seek any 
professional medical help following the incident, but, 
instead, was counseled by members of her church, including 
her pastor.  

Consistent with the Veteran's statements that she did not 
report this rape, her service treatment and personnel records 
are silent for any mention of an in-service sexual assault.  
However, the Veteran indicated on her August 2004 claim for 
benefits that she was advised by family and friends to be 
tested for sexually transmitted diseases (STDs) and 
pregnancy, and that she was eventually diagnosed with genital 
warts and Chlamydia during service.  Service treatment 
records reflect that the Veteran asked to be tested for 
gonorrhea in August 1987, which is only a few months after 
the alleged incident.  See Gynecology Clinic Record dated 
August 24, 1987.  However, the clinical record reflects that 
she indicated that she was requesting the test because she 
had a sexual partner who tested positive for the disease.  
And while the Veteran tested positive for Chlamydia during 
service, it was nearly one year following her alleged rape.  
See Sick Call Record dated February 17, 1988.  

Although the above evidence does not appear to support the 
Veteran's version of events, the Board notes that a sexual 
assault is a traumatic event in a person's life.  Therefore, 
the exact details of the event itself and subsequent events 
may be easily distorted.  In the present case, the lack of 
evidence in the contemporaneous medical record for concern 
and/or testing for STDs and pregnancy may weigh against the 
Veteran's allegations that she was assaulted in service.  On 
the other hand, the Board observes that the Veteran submitted 
a lay statement in support of her claim which specifically 
addresses her fears about possible STDs and/or pregnancy, and 
suggests that she may not have sought professional care for 
these concerns, thereby explaining the lack of evidence in 
her service treatment records.  See Statement from R.G. 
received September 9, 2008.  Instead, a lay statement from a 
friend, R.G., indicates that the Veteran wrote R.G. during 
service requesting that she mail her medical tests for STDs 
and pregnancy; she apparently contacted R.G. because this 
individual worked in a health field.  See id. 

The Veteran's service treatment records indicate that she was 
seen on a number of occasions by psychology in April 1989 for 
complaints of insomnia and headaches.  See Psychology 
Consults dated April 7, 1989, and April 13, 1989.  Such 
records, however, are again silent for any mention of an in-
service assault.  Rather, the Veteran self-identified work-
related stress as the source of her problems.  The diagnosis 
was situational stress reaction, resolved on April 13, 1989.  

Post-service, the first indication of PTSD is the Veteran's 
August 2004 claim for benefits.  VA treatment records show 
that the Veteran was evaluated by the VA in March 2005; the 
diagnosis, however, was acute psychosis, unknown etiology, 
which appeared to be schizophrenia, paranoid, subchronic.  
See VA Women's Health Psychiatry Note dated March 17, 2005.  
In June 2007, the diagnosis of psychosis/schizophrenia was 
questioned, and a variable diagnosis of PTSD was added.  See 
VA Women's Health Psychiatry Note dated June 5, 2007.  More 
recently, at a January 2009 VA examination, the Veteran was 
assigned a DSM-IV Axis I diagnosis of PTSD based on her 
reported military sexual trauma.  In diagnosing the Veteran, 
the examiner indicated that the Veteran met the criteria for 
PTSD due to behavioral and social changes, re-experiencing 
events, and heightened physiological arousal.  

In light of the January 2009 VA examiner's opinion, the Board 
finds that the Veteran has met the first and second 
requirements (as described above) for establishing service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).  Thus, the 
relevant issue for the Board's determination is whether there 
is sufficient corroborative evidence of the alleged in-
service rape.  See Cohen, 10 Vet. App. at 142.

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence need not be found in a 
veteran's service records, but may be obtained from 
alternative sources of evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for PTSD 
claims based on personal assault contained in VA Adjudication 
Manual M21-1 (hereinafter "M21-1"), Part III, para. 5.14c 
(February 20, 1996), and former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  In personal assault cases, 
more particularized requirements are established regarding 
the development of "alternative sources" of information, as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  M21-1, Part III, para. 
5.14c(5).

The M21-1 identifies alternative sources for developing 
evidence of personal assault, such as private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under-eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; or breakup of a primary relationship.  M21-1, Part 
III, 5.14c(7) (a)-(o).  Subparagraph (9) provides that 
"[r]ating boards may rely on the preponderance of evidence 
to support their conclusions even if the record does not 
contain direct contemporary evidence.  In personal assault 
claims, secondary evidence which documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician."  This 
approach has been codified at 38 C.F.R. § 3.304(f)(3) (2008).  
See also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 
11 Vet. App. 393 (1998).

The Veteran has submitted a variety of alternative evidence 
in support of her PTSD claim, including a number of lay 
statements from persons who she told about the alleged 
incident.  Relevant to the Board's determination, the record 
contains two letters from close friends whom the Veteran knew 
prior to entering the military; she remained in contact with 
these individuals during service.  See Lay Statement from 
L.W. dated August 12, 2008; Lay Statement from T.A. dated 
August 13, 2008.  Both individuals indicated that the Veteran 
corresponded with her through letters, and that during 
service she wrote to inform her that she had been sexually 
assaulted while on watch by a person she feared was also in 
the military.  Unfortunately, given that it had been a number 
of years since this incident, neither had the original 
letters from the Veteran; their lay statements only contained 
their recollections of these letters.  Additionally, T.A. 
wrote that the Veteran became more of an "indoor person" 
following the incident and displayed more anxiety, especially 
around large groups of men.  

In addition to lay statements from persons who knew the 
Veteran during service, the record contains various lay 
statements from persons who observed behavioral changes in 
the Veteran suggestive of a personal assault.  Perhaps most 
notable is a September 2008 lay statement submitted by L.S.  
See Lay Statement from L.S. dated September 9, 2008.  L.S. 
indicates that she first met the Veteran prior to her active 
duty service (in 1984), and that they participated in various 
activities together.  Following the Veteran's service, they 
continued to participate in activities together, and on a 
weekend trip to Wisconsin, L.S. and the Veteran were walking 
on wooded trails when they came upon a group of tourists; 
some of the tourists were dressed in military garb.  Upon 
spotting the group, the Veteran ran back down the trail, took 
the car, and returned to the hotel, leaving L.S. stranded.  
Later, when L.S. returned to the hotel, the Veteran 
apologized and explained that she was caught off guard and 
that the situation reminded her of the in-service assault.  
See id.  In addition to this incident, L.S. described a time 
in June 1994 when the Veteran and her were working at the 
school after hours on a display.  Everything seemed to be 
going well until two unknown janitors began cleaning outside 
the Veteran's classroom; she wanted to leave the school 
immediately.  See id.  

Similar to the latter incident, an August 2008 statement from 
K.J. reflects that the Veteran's family hired an assistant in 
May 1990 to aid the Veteran in the classroom as well as 
around the house.  See Lay Statement from K.J. dated August 
13, 2008.  Relevant to this appeal, K.J. noted that he often 
stayed after hours at the school to complete any necessary 
work because the Veteran felt uncomfortable being alone with 
the school's evening janitors and other unsupervised men in 
the building.  K.J. assisted the Veteran until she could no 
longer work anymore.  See id.  Finally, the Veteran's 
daughter reported to the VA that the Veteran would often have 
nightmares while sleeping, and that her father would often 
sleep on the couch in order not to be woken by the Veteran.  
See Lay Statement from Veteran's Daughter received February 
17, 2009.  

As noted above, the Veteran has indicated throughout this 
appeal that she sought counseling for the alleged assault 
from her church.  An October 2004 letter from her church 
confirms that members of the church visited her while she was 
stationed in Illinois and "guided her through her time of 
distress and sadness."  Pursuant to the Board's June 2008 
Remand, the Veteran was provided an opportunity to submit 
more specific evidence regarding her church counseling, 
including any counseling notes.  In February 2009, the VA 
received a letter dated in August 2008 from the church 
indicating that the Veteran was a member of the church from 
1974 until the death of the Pastor and the church's closure 
in 1999.  Although the church is no longer open, the letter 
indicates that records from the church still exist, though 
they are old and water-damaged.  Therefore, rather than send 
originals or copies of the Pastor's records, an 
appointment/call log was reconstructed from existing files.  
See Letter from the church dated August 10, 2008.  

The attached appointment/call log spans the Veteran's time as 
a member of the church. (May 1974 to December 1999).  Prior 
to the Veteran's entry into active duty, there are entries 
related to bible training, teen choir, and calls regarding 
prayer manuals for sick relatives.  Following the Veteran's 
entry into active duty service, entries show that the Veteran 
continued to receive materials from the church, including 
tapes of choir performances and prayer literature.  There is 
no entry regarding the Veteran's alleged assault for the 
month of May 1987; however, a March 1988 entry notes that the 
Veteran reported "feeling alone and...fearful from her own 
issues due to rape while in the military."  Thereafter, the 
appointment/call log indicates group and individual 
counseling for problems related to the alleged rape.  See, 
e.g.,  Church Appointment/Call Log Entries dated September 
1988 (asks to be placed on prayer list to help her cope with 
the rape by a fellow Navy member while on watch in Rota, 
Spain); May 1990 (Veteran is suffering from nightmares, is 
anxious around crowds of men); December 1990 (Veteran reports 
nightmares almost three times per week); September 1991 
(requests prayer/blessing to keep her safe from intruders and 
men in her neighborhood who approach her on the street); 
March 1992 (bi-weekly meetings scheduled to help her cope 
with the rape and the "unusual behavior she displays when 
men are around she may have to go somewhere alone").  

The Board acknowledges that none of the above evidence is 
contemporaneous with the Veteran's alleged in-service sexual 
assault.  Nevertheless, there is nothing of record which 
casts doubt on the credibility of the lay statements of 
record or, more importantly, the appointment/call log 
constructed from the church records.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  With respect to the latter evidence, the Board 
finds the appointment/call log especially probative as to the 
issue of whether the Veteran's alleged in-service sexual 
assault occurred given that it is based on contemporaneous 
church records, contains information which pre-dates the 
Veteran's entry into active service, and pertains to her rape 
counseling as well as other church-related activities.  

Turning to the January 2009 VA examination report, the Board 
observes that the VA examiner had the opportunity to review 
much of the lay evidence discussed above, with the exception 
of the New Holy Cross appointment/call log, in addition to 
interviewing and examining the Veteran.  Following such 
examination and review of the claims file, the examiner 
concluded that there was sufficient evidence of behavioral 
and social changes to meet the DSM-IV criteria for PTSD, 
including criterion A (exposure to a traumatic event).  
Although the examiner did not explicitly discuss whether the 
behavioral changes noted in the record corroborated the 
Veteran's claimed trauma, the Board concludes that the 
examiner's opinion that she endorses criterion A can be 
reasonably interpreted as an assessment of the likelihood of 
the rape's occurrence.  Given the thoroughness of the January 
2009 VA examination report, the Board will afford it and the 
opinions contained within it great probative value.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, with consideration of the lay evidence regarding 
behavioral changes during and post-service that might 
indicate the incurrence of a sexual assault, the highly 
probative appointment/call log, and the January 2009 VA 
examiner's opinion that such evidence demonstrated that the 
Veteran met criterion A of the DSM-IV criteria for PTSD, the 
Board finds that the evidence is at the very least in 
equipoise as to the issue of whether the Veteran's alleged 
in-service military sexual trauma occurred.  The Board will 
therefore grant the Veteran the benefit of the doubt in 
accordance with 38 U.S.C.A. § 5107(b) (West 2002), and find 
that it is at least as likely as not that her claimed 
stressor occured.  The record contains a highly probative VA 
examiner's opinion that the Veteran has PTSD as a result of 
this stressor.  Accordingly, entitlement to service 
connection for PTSD is warranted.  38 C.F.R. § 3.304(f).  


ORDER

Entitlement to service connection for PTSD due to military 
sexual trauma is granted.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


